MEMORANDUM OPINION
                                        No. 04-08-00523-CR

                                           Carlos SILVA,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee


                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2004-CR-9110B
                            Honorable Mark R. Luitjen, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 17, 2008

DISMISSED

           Appellant Carlos Silva entered a plea of guilty to the offense of aggravated robbery on

June 20, 2005 and was sentenced to ten years deferred adjudication. Approximately one year

later, the trial court adjudicated appellant and sentenced him to fifteen years confinement in the

Institutional Division of the Texas Department of Criminal Justice.
                                                                                   04-08-00523-CR


       On July 7, 2008, appellant filed a pro so notice of appeal which did not contain the trial

court’s certification of his right to appeal. Moreover, on July 18, 2008, appellant filed a pro se

motion for an out of time appeal.

       The trial court subsequently appointed appellate counsel who filed a written notice with

this court that counsel reviewed the record and “can find no right of appeal for Appellant.”

Appellant’s notice of appeal was filed over two years late. In light of the record presented, we

agree with appellant’s counsel that Rule 25.2(a)(2) requires this court dismiss this appeal.

Accordingly, we deny appellant’s request for an out of time appeal and this appeal is dismissed.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-